Exhibit 10.1


Hayes, Thomas
Persn xxxxxx
Second Amended and Restated Employment Agreement
11-17-16









--------------------------------------------------------------------------------


Exhibit 10.1


EMPLOYMENT AGREEMENT
This Second Amended and Restated Employment Agreement (the “Agreement”),
effective the 31st day of December, 2016 (the “Effective Date”), by and between
Tyson Foods, Inc., a Delaware corporation, and any of its subsidiaries and
affiliates (hereinafter collectively referred to as “Tyson”), and Thomas Hayes
(hereinafter referred to as “you”).
WITNESSETH:
WHEREAS, Tyson and you have previously entered into that certain Amended and
Restated Employment Agreement dated as of June 13, 2016 (the “Prior Agreement”);
and
WHEREAS, Tyson desires to promote you to the position of President and Chief
Executive Officer of Tyson Foods, Inc., effective as of the Effective Date; and
WHEREAS, in connection with your promotion, Tyson desires to amend and restate
the Prior Agreement to reflect your increased compensation in connection with
your promotion; and
WHEREAS, Tyson is engaged in a very competitive business, where the development
and retention of extensive confidential information, trade secrets and
proprietary information as well as customer relationships and goodwill are
critical to future business success; and
WHEREAS, by virtue of your employment with Tyson, you have been and continue to
be involved in the development of, and have had and will continue to have access
to, Tyson’s confidential information, trade secrets and proprietary information,
and, if such information were to get into the hands of competitors of Tyson, it
could do substantial business harm to Tyson; and
WHEREAS, you will not continue to be provided with or given access to Tyson’s
customers and goodwill or Tyson’s confidential information, trade secrets and
proprietary information unless you execute this Agreement; and
WHEREAS, Tyson has advised you that agreement to the terms of this Agreement,
and specifically the non-compete and non-solicitation sections, is an integral
part of this Agreement,





--------------------------------------------------------------------------------

Exhibit 10.1


and you acknowledge the importance of the non-compete and non-solicitation
sections, and having reviewed the Agreement as a whole, are willing to commit to
the restrictions set forth herein;
NOW, THEREFORE, Tyson and you hereby mutually agree as follows:
1.Employment.
(a)    Consideration. In consideration of the above and other good and valuable
consideration, you are expressly being given employment, continued employment, a
relationship with Tyson, certain monies, benefits, severance, stock awards,
training and/or access to trade secrets and confidential information of Tyson
and its customers, suppliers, vendors or affiliates to which you would not have
access but for your relationship with Tyson in exchange for you agreeing to the
terms of this Agreement.
(b)    Duties. Tyson hereby agrees to continue to employ you and you hereby
accept continued employment with Tyson as President and Chief Executive Officer.
The duties and services required to be performed by you shall be consistent with
your position, as assigned by the Board of Directors of Tyson (the “Board”) in
its sole discretion from time to time. You agree to devote substantially all of
your working time, attention and energies to the business of Tyson. You may make
and manage personal investments (provided such investments in other activities
do not violate, in any material respect, the provisions of Section 6 of this
Agreement), be involved in charitable and professional activities, and, with the
prior written consent of the Chairman of the Compensation and Leadership
Development Committee of the Board (the “CLDC Chairman”), serve on boards of
other for profit entities, provided such activities do not materially interfere
with the performance of your duties hereunder. You agree that during your
employment with Tyson, you will not engage in any (i) competitive outside
business activities, (ii) outside business that provides goods or services to
Tyson, or (iii) outside business that buys products from Tyson, other than with
the CLDC Chairman’s written approval. You will devote your best efforts to the
performance of your duties and the advancement of Tyson and shall not engage in
any other employment, profitable activities, or other pursuits which would cause
you to disclose or utilize Confidential Information (as defined in
Section 6(a)), or reflect adversely on Tyson. This obligation shall include, but
is not limited to, obtaining the consent of the CLDC Chairman prior to
performing tasks for business


3



--------------------------------------------------------------------------------

Exhibit 10.1


associates of Tyson outside of your customary duties for Tyson, giving speeches
or writing articles, blogs, or posts, about Tyson’s business, improperly using
Tyson’s name or identifying your association or position with Tyson in a manner
that reflects unfavorably upon Tyson. You further agree that you will not use,
incorporate, or otherwise create any business entity or organization or domain
name using any name confusingly similar to the name of Tyson or the name of any
affiliate of Tyson or any other name under which any such entities do business.
(c)    Term of Employment. Your employment under this Agreement will commence on
the Effective Date above and end on the date your employment terminates pursuant
to Section 3 (the “Period of Employment”).
2.    Compensation.
(a)    Intentionally Omitted.
(b)    Base Salary. For the services to be performed hereunder during the Period
of Employment, Tyson shall pay you at a base salary of $1,150,000.00, which may
be adjusted by Tyson from time to time. Such base salary shall be paid in
accordance with Tyson’s payroll practice.
(c)    Performance Incentive Eligibility. You may receive performance incentive
awards under Tyson’s annual and long-term incentive plans then in effect (if
any), on terms and in amounts as determined by and subject to the discretion of
the Compensation and Leadership Development Committee of the Board (the “CLDC”).
(d)    Stock Grants. You may receive stock awards under an equity incentive
compensation plan of Tyson then in effect (if any), on terms and in amounts as
determined by and subject to the discretion of the CLDC.
(e)    Benefit Plans, Vacation and Reimbursement Programs. You shall be entitled
to participate in any benefit plans of Tyson as adopted or amended from time to
time on terms and in amounts consistent with those generally applicable to other
senior executive-level employees. You will be entitled to an annual paid
vacation in accordance with Tyson’s applicable vacation policy, as in effect
from time to time. Tyson will pay or reimburse you for all reasonable expenses


4



--------------------------------------------------------------------------------

Exhibit 10.1


actually incurred or paid by you in the performance of your services to Tyson,
subject to and in accordance with applicable expense reimbursement and related
policies and procedures as in effect from time to time.
(f)    Review. Base salary, performance incentive compensation, stock grant
levels, and plan participation will be subject to review annually (or from time
to time at the discretion of the CLDC), when compensation of other officers and
managers of Tyson are reviewed for consideration of adjustments thereof.
(g)    Perquisites. During the Period of Employment, Tyson shall make available
the personal use of Tyson aircraft in a manner consistent with Tyson’s
then-existing policies; provided that your personal use of Tyson aircraft shall
not interfere with Tyson’s use of such aircraft.
3.    Termination. Upon any termination of your employment for any reason, you
shall immediately resign from all boards, offices and other positions with Tyson
or from any board or committee of an association or industry group where you
represent Tyson. The date upon which your employment terminates and the Period
of Employment ends will be your “Termination Date” for all purposes of this
Agreement Your employment may be terminated under this Agreement in the
following events:
(a)    Death. Your employment hereunder will terminate upon your death.
(b)    Disability. Your employment hereunder will terminate upon your
“Disability”. For purposes of this Agreement, Disability has the same meaning as
provided in the long-term disability plan or policy maintained or, if
applicable, most recently maintained, by Tyson. If no long-term disability plan
or policy was ever maintained on behalf of you or, if the determination of
Disability relates to an incentive stock option, Disability means that condition
described in Section 22(e)(3) of the Internal Revenue Code (the “Code”), as
amended from time to time. In the event of a dispute, the determination of
Disability will be made by the Committee (as defined in Tyson’s equity incentive
plan) and will be supported by advice of a physician competent in the area to
which such Disability relates.


5



--------------------------------------------------------------------------------

Exhibit 10.1


(c)    Termination by You for Good Reason. Upon the occurrence of a “Good
Reason” event, you may terminate your employment pursuant to this Agreement by
providing a notice of termination for Good Reason to Tyson within no more than
seven (7) days of the Good Reason event and providing Tyson thirty (30) days
following receipt of such notice to cure the Good Reason event. If Tyson cures
the Good Reason event within such thirty (30) day period, you may not terminate
your employment for Good Reason (but you may voluntarily resign pursuant to
Section 3(d) below). If Tyson fails to cure the Good Reason event within
such thirty (30) day period, your termination of employment will be effective
under this Section 3(c) at the end of such thirty (30) day period. For purposes
of the Agreement, you will be treated as having terminated for “Good Reason” if
you terminate employment after having been demoted from the position of Chief
Executive Officer which Tyson does not cure, within the time period specified in
this Section 3(c), by restoring you to the position of Chief Executive Officer.
(d)    Voluntary Termination by You without Good Reason. You may terminate your
employment pursuant to this Agreement at any time by not less than thirty
(30) days prior written notice to Tyson, which notice period may be waived by
Tyson. Upon receipt of such notice, Tyson shall have the right, at its sole
discretion, to accelerate your Termination Date at any time during said notice
period.
(e)    Termination for Cause by Tyson. Tyson may terminate your employment
hereunder for “Cause” at any time after providing a notice of termination for
Cause to you. For purposes of this Agreement, you shall be treated as having
been terminated for Cause if and only if you are terminated as a result of the
occurrence of one or more of the following events:
(i)
any willful and wrongful conduct or omission by you that injures Tyson;

(ii)
any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;



6



--------------------------------------------------------------------------------

Exhibit 10.1


(iii)
you are convicted of, confess to, plead no contest to, or become the subject of
proceedings that provide a reasonable basis for Tyson to believe that you have
been engaged in a felony; or

(iv)
your intentional or willful violation of any restrictive covenant provided for
under Section 6 of this Agreement or any other agreement to which you are a
party.

For purposes of this Agreement an act or failure to act shall be considered
“willful” only if done or omitted to be done without your good faith reasonable
belief that such act or failure to act was in the best interests of Tyson. In no
event shall Tyson’s failure to notify you of the occurrence of any event
constituting Cause, or to terminate you as a result of such event, be construed
as a consent to the occurrence of future events, whether or not similar to the
initial occurrence, or a waiver of Tyson’s right to terminate you for Cause as a
result thereof.
(f)    Termination by Tyson without Cause. Tyson may terminate your employment
hereunder without Cause at any time upon notice to you.
4.    Compensation Following Termination of Employment. In the event that your
employment hereunder is terminated in a manner as set forth in Section 3 above,
you shall be entitled to the compensation and benefits provided under this
Section 4.
(a)    Termination Due to Death, Disability, Voluntary Termination without Good
Reason or Termination for Cause by Tyson. In the event that your employment is
terminated by reason of death, Disability, voluntary termination by you without
Good Reason or for Cause by Tyson, Tyson shall pay the following amounts to you
or your estate:
(i)
Any accrued but unpaid base salary for services rendered to the Termination
Date, any accrued but unpaid expenses required to be reimbursed under this
Agreement, and any vacation accrued to the Termination Date (“Accrued
Compensation”); and



7



--------------------------------------------------------------------------------

Exhibit 10.1


(ii)
Any benefits accrued through the date of termination to which you may be
entitled pursuant to the plans, policies and arrangements, as determined and
paid in accordance with the terms of such plans, policies and arrangements
(“Plan Benefits”).

(b)    Termination by Tyson without Cause or by you for Good Reason. In the
event that your employment is terminated by Tyson for reasons other than death,
Disability or Cause, or by you for Good Reason, Tyson shall pay the following
amounts to you;
(i)
Accrued Compensation;

(ii)
Plan Benefits;

(iii)
Subject to your execution of the Release (as defined below), the treatment of
your equity awards will be governed by the provisions of the applicable award
agreements and equity plan(s) under which such awards were granted;

(iv)
Subject to your execution of the Release (as defined below), an amount equal to
the sum of (x) 24 months of your base salary and (y) two times your annual
cash-based target bonus (the “Severance Amount”). The Severance Amount will be
paid over 24 months in accordance with Tyson’s payroll practice, and otherwise
subject to the Tyson Foods Severance Pay Plan for Contracted Employees;

(v)
Subject to your execution of the Release, if upon the Termination Date you are
eligible for and timely elect COBRA health continuation coverage under Tyson’s
group health plan(s) for yourself and, if applicable, your eligible dependents,
such coverage will be paid for by Tyson, less the portion of the premium cost
paid by active employees for the same coverage, for the period beginning with
the first day of the COBRA health continuation coverage period and ending on the
date on which occurs the earliest of the following: (i)



8



--------------------------------------------------------------------------------

Exhibit 10.1


the date on which you cease to be entitled to receive any payments under Section
4(b)(iv) for any reason; (ii) the date you cease to be eligible for COBRA health
continuation coverage; (iii) 18 months; or (iv) the date you notify Tyson that
you no longer desire coverage under Tyson’s group health plan(s).
(c)    Release. For purposes of this Agreement, “Release” means that specific
document which Tyson shall present to you for consideration and execution after
your termination of employment, under which you agree to irrevocably and
unconditionally release and forever discharge Tyson, its subsidiaries,
affiliates and related parties from any and all causes of action which you at
that time had or may have had against Tyson (excluding any claim for indemnity
under this Agreement, or any claim under state workers’ compensation or
unemployment laws), plus other customary provisions contained in such document.
The Release will be provided to you as soon as practical after your Termination
Date, but in any event in sufficient time so that you will have adequate time to
review the Release as provided by applicable law. The Release must be signed
within twenty-one (21) days of its presentation to you (or within forty-five
(45) days if you are terminated as part of a group termination). The Release
shall not become effective until seven (7) days after it is executed. Tyson
maintains a form of Release, which it may change from time to time as it deems
appropriate. The latest version of the Release shall be available for your
review upon request. Subject to the payment provisions of the Tyson Foods
Severance Pay Plan for Contracted Employees and Section 8 below, any payments
subject to a Release shall commence on the first payroll period commencing on or
after the date the Release becomes effective (the “First Payroll Date”);
however, in the event the payments constitute salary continuation or similar
periodic payments, the payment on the First Payroll Date will include any such
periodic payments that have accrued between your Termination Date and the First
Payroll Date.
5.    Stock Grants on Change in Control. Upon the occurrence of a Change in
Control (defined below) the stock awards that have been granted to you pursuant
to award agreements from Tyson under Section 2, or which have otherwise been
previously granted to you under an award agreement from Tyson, and which awards
remain outstanding at the time of the Change in Control, will be treated in
accordance with the applicable award agreements. For purposes of this Agreement,


9



--------------------------------------------------------------------------------

Exhibit 10.1


the term “Change in Control” shall have the same meaning as set forth in Tyson’s
equity incentive compensation plan then in effect; provided, however, that a
Change in Control shall not include any event as a result of which one or more
of the following persons or entities possess or continues to possess,
immediately after such event, over fifty percent (50%) of the combined voting
power of the Company (as defined in Tyson’s equity incentive plan) or if
applicable, a successor entity: (a) Tyson Limited Partnership, or any successor
entity; (b) individuals related to the late Donald John Tyson by blood, marriage
or adoption, or the estate of any such individual (including Donald John
Tyson’s); or (c) any entity (including, but not limited to, a partnership,
corporation, trust or limited liability company) in which one or more of the
entities, individuals or estates described in clauses (a) and (b) hereof possess
over fifty percent (50%) of the combined voting power or beneficial interests of
such entity. Notwithstanding the foregoing, this Section 5 shall not affect the
time or form of payment under an applicable award agreement, and all awards
shall be paid at the time, and in the form, provided under the terms of such
award agreement. The Committee (as defined in Tyson’s equity incentive plan)
shall have the sole discretion to interpret the foregoing provisions of this
paragraph.
6.    Restrictive Covenants and Other Restrictions.
(a)    Confidential Information. You acknowledge that during the course of your
employment with Tyson, you will be provided, learn, develop and have access to
Tyson’s trade secrets, confidential information and proprietary materials which
may include, but are not limited to, the following: strategies, methods, books,
records, and documents; technical information concerning products, formulas,
production, distribution, equipment, services, and processes; procurement
procedures and pricing techniques; the names of and other information concerning
customers, suppliers, vendors, investors, and other business affiliates (such as
contact name, service provided, pricing, type and amount of services used,
credit and financial data, and/or other information relating to Tyson’s
relationship with that business affiliate); pricing strategies and price curves;
positions, plans, and strategies for expansion or acquisitions; budgets;
customer lists; research; weather data; financial analysis, returns and reports
and sales data; trading methodologies and terms; evaluations, opinions, and
interpretations of information and data; marketing and merchandising techniques;
prospective customers’ names and marks; grids and maps; electronic


10



--------------------------------------------------------------------------------

Exhibit 10.1


databases; models; specifications; computer programs; internal business records;
contracts benefiting or obligating Tyson; bids or proposals submitted to any
third party; technologies and methods; training methods and training processes;
organizational structure; personnel information, including salaries of
personnel; payment amounts or rates paid to consultants or other service
providers; and other information, whether tangible or intangible, in any form or
medium provided (collectively, “Confidential Information”) which is not
generally available to the public and which has been developed, will be
developed or acquired by Tyson at considerable effort and expense. Without
limiting the foregoing, you acknowledge and agree that you will learn, be
provided, develop and have access to certain techniques, methods or applications
implemented or developed by Tyson which are not generally known to the public or
within the community in which Tyson competes, and any and all such information
shall be treated as Confidential Information.
During your employment with Tyson or at any time thereafter, unless otherwise
specifically authorized in writing by Tyson, you hereby covenant and agree:
(i) to hold Confidential Information in the strictest confidence; (ii) not to,
directly or indirectly, disclose, divulge or reveal any Confidential Information
to any person or entity other than as authorized by Tyson; (iii) to use such
Confidential Information only within the scope of your employment with Tyson for
the benefit of Tyson; and (iv) to take such protective measures as may be
reasonably necessary to preserve the secrecy and interest of Tyson in the
Confidential Information. You agree to immediately notify Tyson of any
unauthorized disclosure or use of any Confidential Information of which you
become aware. The confidentiality obligations herein shall not prohibit you from
revealing evidence of criminal wrongdoing to legitimate law enforcement
officials or Confidential Information by order of court or agency of competent
jurisdiction or as otherwise required by law; however, you shall promptly
inform Tyson of any such situations and shall take reasonable steps to prevent
disclosure of Confidential Information until Tyson has been informed of such
required disclosure and has had a reasonable opportunity first to seek a
protective order.
(b)    Creative Works. “Creative Works” include, but are not limited to, all
original works of authorship, inventions, discoveries, designs, computer
hardware and software, algorithms, programming, scripts, applets, databases,
database structures, or other proprietary information, business ideas, and
related improvements and devices, which are conceived, developed, or made


11



--------------------------------------------------------------------------------

Exhibit 10.1


by you, either alone or with others, in whole or in part, on or off Tyson’s
premises, (i) during your employment with Tyson, (ii) with the use of the time,
materials, or facilities of Tyson, (iii) relating to any product, service, or
activity of Tyson of which you have knowledge, or (iv) suggested by or resulting
from any work performed by you for Tyson. Creative Works do not include
inventions or other works developed by you entirely on your own time without
using Tyson’s equipment, supplies, facilities, or trade secret information
except for those inventions or works developed during your employment with Tyson
that either: (a) relate at the time of conception or reduction to practice of
the invention to Tyson’s business, or actual or demonstrably anticipated
research or development of Tyson; or (b) result from any work performed by you
for Tyson. If you are or become a resident of any state during your employment
that has enacted laws relating to ownership of works created without use of or
reference to Tyson materials, facilities, and/or intellectual property and do
not relate to Tyson’s business, this Section shall be limited solely to the
extent provided by the applicable laws of such states.
To the extent any rights in the Creative Works are not already owned by Tyson,
you irrevocably assign and transfer to Tyson all proprietary rights, including,
but not limited to, all patent, copyright, trade secret, trademark, and
publicity rights, in the Creative Works and agree that Tyson will be the sole
and exclusive owner of all right, title, and interest in the Creative Works.
Tyson will have the right to use all Creative Works, whether original or
derivative, in any manner whatsoever and in any medium now known or later
developed. You agree not, at any time, to assert any claim, ownership, or other
interest in any of the Creative Works or Confidential Information.
Both during and after your employment, you agree to execute any documents
necessary to effectuate the assignment to Tyson of the Creative Works, and will
execute all papers and perform any other lawful acts reasonably requested by
Tyson for the preparation, prosecution, procurement, and maintenance of any
trademark, copyright, and/or patent rights in and for the Creative Works, You
further agree that you will not be entitled to any compensation in addition to
the salary paid to you during the development of the Creative Works. In the
event Tyson is unable for any reason to secure your signature to any document
Tyson reasonably requests you to execute under this Section 6, you hereby
irrevocably designate and appoint Tyson and its authorized officers and agents


12



--------------------------------------------------------------------------------

Exhibit 10.1


as your agents and attorneys-in-fact to act for and in your behalf and instead
of you to execute such document with the same legal force and effect as if
executed by you.
(c)    No Restrictions on Employment. You are being employed or continuing to be
employed by Tyson with the understanding that (i) you are free to enter into
employment or continued employment with Tyson, (ii) your employment with Tyson
will not violate any agreement you may have with a third party (e.g., existing
employment, non-compete, intellectual property ownership, and/or non-disclosure
agreements) and (iii) only Tyson is entitled to the benefit of your work. If you
have any agreements with a prior employer, you are required to provide such
agreements to Tyson prior to executing this Agreement. Tyson has no interest in
using any other person’s patents, copyrights, trade secrets, or trademarks in an
unlawful manner. You should be careful not to disclose to Tyson any intellectual
property or confidential information of your prior employers or anyone else or
misapply proprietary rights that Tyson has no right to use and you further
represent and warrant that you have either already returned or have coordinated
the return of all such information to any prior employer.
(d)    Removal and Return of Tyson Property. All written materials, records,
data, and other documents prepared or possessed by you during your employment
with Tyson are Tyson’s property. All memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps, and all other documents, data, or materials of any type embodying such
information, ideas, concepts, improvements, discoveries, and inventions are
Tyson’s property. You agree not to remove any property of Tyson, including, but
not limited to, any Confidential Information or Creative Works, from Tyson’s
premises, except as authorized under Tyson’s policies or with the prior written
approval of Tyson’s General Counsel or Chief Human Resources Officer. Unless
specifically authorized by Tyson in writing, you may not place Tyson
Confidential Information or Creative Works on Removable Media, as defined below.
On Tyson’s request, your acceptance of other employment, or the termination of
your employment for any reason, you will immediately return to Tyson all Tyson
property, including all Confidential Information and Creative Works and any and
all documents and materials that contain, refer to, or relate in any way to any
Confidential Information, as well as any other property of Tyson in your
possession or control, including all electronic and telephonic equipment, credit
cards, security


13



--------------------------------------------------------------------------------

Exhibit 10.1


badges, and passwords. You will permit Tyson to inspect any property provided by
Tyson to you or developed by you as a result of or in connection with your
employment with Tyson when you accept other employment or otherwise separate
from your employment, regardless of where the property is located. For purposes
of this Section, “Removable Media” means portable or removable hard disks,
floppy disks, USB memory drives, zip disks, optical disks, CDs, DVDs, digital
film, memory cards (e.g., Secure Digital (SD), Memory Sticks (MS), CompactFlash
(CF), SmartMedia (SM), MultiMediaCard (MMC), and xD-Picture Card (xD)), magnetic
tape, and all other removable data storage media.
(e)    Non-Competition. You acknowledge that Tyson performs services throughout
the United States and in other territories throughout the world, and that Tyson
may expand its operations to include additional territories from time to time,
and that your duties and services impact Tyson’s performance of services
throughout all of the territories in which Tyson operates. Accordingly, you
acknowledge the need for certain restrictions contained in this Agreement to be
without limitation as to location or geography within the territories in which
Tyson operates, including the United States. You agree that during your
employment with Tyson, and for a period of 24 months thereafter, you will not
directly or indirectly, on behalf of yourself or in conjunction with any other
person, company or entity, own (other than less than 5% ownership in a publicly
traded company), manage, operate, or participate in the ownership, management,
operation, or control of, or be employed by or a consultant to any person,
company or entity which is in competition with Tyson, with which you would hold
a position with responsibilities similar to any position you held with Tyson
during the 24 months preceding your Termination Date or in which you would
utilize or disclose confidential methodologies, techniques, customer lists or
information of Tyson. You agree that during your employment with Tyson and for a
period of 24 months thereafter you will not directly or indirectly, on behalf of
you or any other person, company or entity, participate in the planning,
research or development of any strategies or methodologies, similar to
strategies or methodologies, utilized or developed by Tyson, excluding general
industry knowledge, for which you had access to, utilized or developed during
the 36 months preceding your Termination Date. You agree that nothing in this
Section shall limit your confidentiality obligations in this Agreement. Further,
you understand and agree that during your


14



--------------------------------------------------------------------------------

Exhibit 10.1


employment and the restricted time periods thereafter designated in this
Agreement, while you may gather information to investigate other employment
opportunities, you shall not make plans or prepare to compete, solicit or take
on activities which are in violation of this Agreement. You are required to show
this Agreement to all new employers prior to accepting new employment and Tyson
shall also be permitted to show this Agreement to all new employers as well. In
addition, should you decide to leave Tyson and accept employment or a consulting
position with a competitor, you are required to inform Tyson of the identity of
your new employer and your responsibilities for the new employer prior to
accepting such new employment or consulting position.
(f)    Non-Solicitation. You agree that during your employment with Tyson and
for a period of 36 months thereafter, you will not, nor will you assist any
third party to, directly or indirectly (i) raid, hire, solicit, encourage or
attempt to persuade any employee or independent contractor of Tyson, or any
person who was an employee or independent contractor of Tyson during
the 6 months preceding the Termination Date, to leave the employ of or terminate
a relationship with Tyson; (ii) interfere with the performance by any such
persons of their duties for Tyson; (iii) communicate with any such persons for
the purposes described in the paragraph above; or (iv) solicit, encourage or
attempt to persuade any customer or vendor of Tyson during the 6 months
preceding your Termination Date to terminate or modify its relationship with
Tyson.
(g)    Non-Disparagement. You agree that you shall not at any time engage in any
form of conduct, or make any statement or representation, either oral or
written, that disparages, impugns or otherwise impairs the reputation, goodwill
or interests of Tyson, or any of its officers, directors, shareholders, managing
members, representatives, and/or employees or agents in either the individual or
representative capacities of any of the foregoing individuals (including,
without limitation, the repetition or distribution of derogatory rumors,
allegations, negative reports or comments). Nor shall you direct, arrange or
encourage others to make any such derogatory or disparaging statements on your
behalf. Tyson agrees that it will instruct its directors and executive officers
not to make any statement or representation that disparages, impugns or
otherwise impairs your reputation and Tyson further agrees not to make any
official, public statement or representation that disparages, impugns or
otherwise impairs your reputation. Nothing in this Section, however, shall
prevent you or Tyson from providing truthful testimony or information in any
proceeding or


15



--------------------------------------------------------------------------------

Exhibit 10.1


in response to any request from any governmental agency, or judicial, arbitral
or self-regulatory forum.
(h)    Effect of Breach. You acknowledge and agree that, in the event of any
breach by you of the terms and conditions of this Agreement, pursuant to the
terms of certain benefit plans and programs, your accrued benefits thereunder
may be discontinued or forfeited, in addition to any other rights and remedies
Tyson may have at law or in equity. You acknowledge that irreparable damage
would result to Tyson if the provisions of this Agreement are not specifically
enforced, and that, in addition to any other legal or equitable relief
available, and notwithstanding any alternative dispute resolution provisions
that have been or may be agreed to between Tyson and you, Tyson shall be
entitled to injunctive relief in the event of any failure to comply with the
provisions of this Agreement. If you violate any of the terms of this Agreement,
you will indemnify Tyson for the expenses, including but not limited to
reasonable attorneys’ fees, incurred by Tyson in enforcing this Agreement.
(i)    Clawback Policies. In addition to subsection (h) above, any amounts
payable under this Agreement are subject to any policy, whether in existence as
of the Effective Date or later adopted, established by Tyson that provides for
the clawback or recovery of amounts that were paid to you under circumstances
requiring clawback or recovery as set forth in such policy. Tyson will make any
determinations for clawback or recover in its sole discretion and in accordance
with any applicable law or regulation. Further, notwithstanding any other
provisions of this Agreement, if within one year of the termination of your
employment, Tyson becomes aware of facts that would have allowed Tyson to
terminate your employment for Cause (within the meaning of Section 3), then, to
the extent permitted by law:
(i)
Tyson may elect to cancel any and all payments of benefits otherwise due to you,
but not yet paid, under this Agreement or otherwise; and

(ii)
you will refund to Tyson any amounts, plus interest, previously paid by Tyson to
you in excess of your Accrued Compensation and Plan Benefits (within the meaning
of Section 4).



16



--------------------------------------------------------------------------------

Exhibit 10.1


7.    General.
(a)    Enforcement and Severability. You specifically acknowledge and agree that
the purpose of the restrictions contained in this Agreement is to protect Tyson
from unfair competition, including improper use of the Confidential Information
by you, and that the restrictions and covenants contained herein are reasonable
with respect to both scope and duration of application. Notwithstanding the
foregoing, if any court determines that any of the terms herein are
unreasonable, invalid or unenforceable, the court may interpret, alter, amend or
modify any or all of the terms to include as much of the scope, time period and
intent as will render the restrictions enforceable, and then as modified,
enforce the terms. Each covenant and restriction contained in this Agreement is
independent of each other such covenant and restriction, and if any such
covenant or restriction is held for any reason to be invalid, unenforceable and
incapable of corrective modification, then the invalidity or unenforceability of
such covenant or restriction shall not invalidate, affect or impair in any way
the validity and enforceability of any other such covenant or restriction.
(b)    Notices. All written notices, requests and other communications provided
pursuant to this Agreement shall be deemed to have been duly given, if delivered
in person or by courier, or by facsimile transmission or sent by express,
registered or certified mail, postage prepaid addressed, if to you, at the most
recent address on record in Tyson’s human resources information system, and if
to Tyson, at its headquarters:
Tyson Foods, Inc.
Attn: Chief Human Resources Officer
2200 Don Tyson Parkway
Springdale, Arkansas 72762-6999
(c)    Modification/Entire Agreement. This Agreement contains all the terms and
conditions agreed upon by the parties hereto, and no other agreements, oral or
otherwise, regarding the subject matter of this Agreement (including, without
limitation, the Prior Agreement) shall be deemed to exist or bind either of the
parties hereto, except for any pre-employment confidentiality agreement that may
exist between the parties or any agreement or policy specifically referenced
herein. This Agreement cannot be modified except by a writing signed by both
parties.


17



--------------------------------------------------------------------------------

Exhibit 10.1


(d)    Assignment This Agreement shall be binding upon you, your heirs,
executors and personal representatives and upon Tyson, its successors and
assigns. You acknowledge that the services to be rendered by you are unique and
personal. You may not assign, transfer or pledge your rights or delegate your
duties or obligations under this Agreement, in whole or in part, without first
obtaining the written consent of the CLDC Chairman.
(e)    Applicable Law. You acknowledge that this Agreement is performable at
various locations throughout the United States and specifically performable
wholly or partly within the State of Arkansas and consent to the validity,
interpretation, performance and enforcement of this Agreement being governed by
the internal laws of said State of Arkansas, without giving effect to the
conflicts of laws provisions thereof.
(f)    Jurisdiction and Venue of Disputes. The courts of Washington County,
Arkansas shall have exclusive jurisdiction and be the venue of all disputes
between Tyson and you, whether such disputes arise from this Agreement or
otherwise. In addition, you expressly waive any right that you may have to sue
or be sued in the county of your residence and consent to venue in Washington
County, Arkansas.
(g)    Funding. All payments provided under this Agreement, other than payments
made pursuant to a plan which provides otherwise, shall be paid from the general
funds of Tyson, and no special or separate fund shall be established, and no
other segregation of assets made, to assure payment. You shall have no right,
title or interest whatever in or to any investments which Tyson may make to aid
Tyson in meeting its obligations hereunder. To the extent that any person
acquires a right to receive payments from Tyson hereunder, such right shall be
no greater than the right of an unsecured creditor of Tyson.
8.    Special Tax Considerations.
(a)    Tax Withholding. Tyson shall provide for the withholding of any taxes
required to be withheld by federal, state and local law with respect to any
payments in cash and/or other property made by or on behalf of Tyson to or for
your benefit under this Agreement or otherwise.


18



--------------------------------------------------------------------------------

Exhibit 10.1


(b)    Excise Tax. Notwithstanding the foregoing, if the total payments to be
paid to you under this Agreement, along with any other payments to you by Tyson,
would result in you being subject to the excise tax imposed by Section 4999 of
the Code (commonly referred to as the “Golden Parachute Tax”), Tyson shall
reduce the aggregate payments to the largest amount which can be paid to you
without triggering the excise tax, but only if and to the extent that such
reduction would result in you retaining larger aggregate after-tax payments. The
determination of the excise tax and the aggregate after-tax payments to be
received by you will be made by Tyson. In the case of a reduction in the total
payments subject to this Section 8(b), such payments will be reduced in the
following order: (i) payments that are payable in cash that are valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if
necessary, to zero), with amounts that are payable last reduced first; (ii)
payments and benefits due in respect of any equity valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced
first (as such values are determined under Treasury Regulation Section 1.280G-1,
Q&A 24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above will be
made in the following manner: first, a pro-rata reduction of cash payment and
payments and benefits due in respect of any equity not subject to Section 409A,
and second, a pro-rata reduction of cash payments and payments and benefits due
in respect of any equity subject to Section 409A as deferred compensation.
(c)    Separation from Service. In the event that the termination of your
employment does not constitute a “separation from service” as defined in Code
Section 409A, including all regulations and other guidance issued pursuant
thereto, your rights to the payments and benefits described in Section 4 will
vest upon the Termination Date, but no payment to you that is subject to Code
Section 409A will be paid until you incur a separation from service (or until
six


19



--------------------------------------------------------------------------------

Exhibit 10.1


(6) months after such date if you are a “specified employee” pursuant to
subsection (d) of this Section), and any amounts that would otherwise have been
paid before such date will be paid instead as soon as practicable after such
date.
(d)    Six-Month Delay in Payment. Notwithstanding anything to the contrary in
this Agreement, if you are a “specified employee” as defined and applied in Code
Section 409A as of your Termination Date, then, to the extent any payment under
this Agreement or any Tyson plan or policy constitutes deferred compensation
(after taking into account any applicable exemptions from Code Section 409A,
including those specified in subsection (f) of this Section) and to the extent
required by Code Section 409A, no payments due under this Agreement or any Tyson
plan or policy may be made until the earlier of: (i) the first (1st) day
following the six (6) month anniversary of your Termination Date and (ii) your
date of death; provided, however, that any payments delayed during the six
(6) month period will be paid in the aggregate as soon as reasonably practicable
following the six (6) month anniversary of your Termination Date.
(e)    Expense Reimbursement. In no event will an expense be reimbursed after
December 31 of the calendar year following the calendar year in which the
expense was incurred. You are not permitted to receive a payment or other
benefit in lieu of reimbursement under Section 2(e).
(f)    Application of Exemptions. For purposes of Code Section 409A, each
“payment” (as defined by Code Section 409A) made under this Agreement will be
considered a “separate payment.” In addition, for purposes of Code Section 409A,
each such payment will be deemed exempt from Code Section 409A to the fullest
extent possible under (i) the “short-term deferral” exemption of Treasury
Regulation § 1.409A-1 ((b)(4), and (ii) with respect to any additional amounts
paid no later than the second (2nd) calendar year following the calendar year
containing your Termination Date, the “involuntary separation” pay exemption of
Treasury Regulation § 1.409A–l(b)(9)(iii), which are hereby incorporated by
reference.
(g)    Effect of Release. Any amounts that are not exempt from Code Section 409A
under paragraph (f) above, and which are paid subject to your execution of a
Release that provides for a consideration period and revocation period that
crosses two calendar years, shall be paid on


20



--------------------------------------------------------------------------------

Exhibit 10.1


the first payroll date in the second calendar year that occurs on or after the
expiration of the revocation period, regardless of the date the Release is
signed.
(h)    Interpretation and Administration of Agreement. To the maximum extent
permitted by law, this Agreement will be interpreted and administered in such a
manner that the payments to you are either exempt from, or comply with, the
requirements of Code Section 409A.




SIGNATURE PAGE FOLLOWS


21



--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
YOU ACKNOWLEDGE THAT YOU HAVE COMPLETELY READ THE ABOVE, HAVE BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAVE BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF YOUR CHOOSING BEFORE SIGNING. YOU FURTHER ACKNOWLEDGE THAT
YOU ARE SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS, COERCION, OR
UNDUE INFLUENCE AND THEREBY AGREE TO ALL OF THE TERMS AND CONDITIONS CONTAINED
HEREIN.
/s/ Thomas P. Hayes    
(Employee)
Springdale, Arkansas    
(Location)
November 17, 2016    
(Date)
Tyson Foods, Inc.
By /s/ Brad T. Sauer    
Title Chairman, Compensation and Leadership Development Committee    


22

